In an action brought to foreclose a first mortgage upon real property, order denying motion made by the second mortgagee, pursuant to Civil Practice Act, section 1077-e, to dismiss the action upon the payment by the second mortgagee to the plaintiffs of a bill of costs and disbursements to date and of two installments of interest each in the sum of $166.67, upon the payment of the taxes due April 1, 1939, upon the mortgaged premises, with interest and penalties, and upon the payment of the water rates thereon with interest, affirmed, with ten dollars costs and disbursements, with leave to appellants to answer within ten days from the *746entry of the order hereon. No opinion. Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ., concur.